Citation Nr: 1109357	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  03-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to March 1982.  He also had active service in the Alabama Army National Guard (ALANG) from September 1990 to July 1991 and from February 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2001 and August 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2009, the Veteran testified before a decision review officer (DRO); a transcript of that hearing is of record.  In June 2009, the Board reopened the underlying claim seeking service connection for a low back disability and then remanded the claim for further development.  This is the only matter remaining before the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets additional delay in the adjudication of this matter, a review of the claims file reveals the need for additional development.

The Veteran in this case contends that he originally injured his low back during his first period of service while lifting heavy objects.  STRs associated with the claims file showed that he was treated for back pain and back strain on more than one occasion in 1980 after lifting heavy objects.  A March 1982 separation examination was negative for any low back abnormalities.

The Veteran has also indicated that he had other injuries to his back during subsequent periods of active duty.  The Board notes that he had two other periods of active service in the Alabama Army National Guard (ALANG) from September 1990 to July 1991 and from February 2003 to April 2005.  Included in the claims file is a June 1991 line of duty (LOD) determination that revealed that in November 1990, he stepped from his truck and experienced pain in his lower back.  A February 2003 initial medical review noted that he had occasional back pain.  An August 2003 record showed that he had back pain for a three week duration.  Several buddy statements reported that the Veteran went to sick call during active duty for back pain and multiple individual sick slips showed complaints of low back pain.  In November 2003, he reported that back pain had been off and on for 6 months.  On a March 2004 examination, he indicated that he developed back pain during his deployment and currently had back pain.  A November 2004 LOD determination found that he had a preexisting back condition that was subsequently aggravated by his deployment to Kuwait from March 2003 to March 2004.  He indicated that he started to experience back pain while wearing a bullet-proof vest.  On a December 2004 medical record for low back pain, he reported that he had low back pain for past two days and that he has had nagging back pain ever since he fell from a truck in Kuwait in 1982 or 1983.  The record noted that his symptoms were aggravated while he was in Baghdad.  He had to wear an armored vest and ride in the back of a truck in which he experienced intermittent pain.  On February 2005 Medical Evaluation Board report, he indicated that his back pains caused him to miss duty for longer than 3 days since his last medical assessment/physical examination.  On February 2005 Report of Medical History for the Medical Board, it was noted that he had lower back pains.  In April 2005, he was diagnosed with lumbar back strain.  

The inclusion of these complete STRs along with the Veteran's contentions and several buddy statements suggest that the Veteran is also claiming that any preexisting low back disability was aggravated by subsequent injuries during active duty.  

In June 2010, a VA examination was conducted.  Upon review, the Board finds the results of this examination insufficient to resolve the issue on appeal.  The Board ordered a VA examination to ascertain whether the Veteran's low back disability was related to the lifting injuries he sustained in service or whether it was caused by or aggravated by his service-connected left knee disability.  No opinion was provided regarding aggravation of any currently diagnosed low back disability during active service in the ALANG.  In light of the evidence suggesting that the Veteran's low back may have been aggravated, this opinion must be obtained before the claim can be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran that are dated from October 2009 to the present.  The RO/AMC should also attempt to obtain any other evidence identified as relevant by the Veteran during the course of the remand, provided that the Veteran completes the required authorization forms.

2.  The RO should request an addendum by the examiner who conducted the VA examination of the Veteran in June 2010.  Another physical examination is not required unless determined to be necessary by the VA examiner.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion as to:

a)  whether the Veteran had a pre-existing low back disability prior to active service in the Alabama Army National Guard from September 1990 to July 1991 and from February 2003 to April 2005, 

b)  whether any pre-existing low back disability increased in severity during service, and if it did, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder. 

The opinion should address treatment during these periods of service, specifically the November 2004 line of duty determination and December 2004 medical record for low back pain r.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination that may be scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

4.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMV should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


